Citation Nr: 0710940	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
epididymitis.

2.  Entitlement to service connection for right epididymitis.

3.  Entitlement to apportionment of the veteran's 
compensation benefits on behalf of the veteran's children for 
the period from September 26, 1993, through August 27, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran provided testimony at a travel Board hearing at 
the RO before the undersigned Veterans Law Judge in November 
2006.  A transcript of the hearing is in the claims folder.  
Testimony was on the issue of apportionment only, as the 
veteran sought a hearing on that issue and another issue.  He 
withdrew the appeal of the other issue at the hearing.  The 
issue of service connection for epididymitis stems from 
another appeal which was merged with the apportionment, and 
the veteran specifically did not request a hearing on that 
issue.


FINDINGS OF FACT

1.  In September 1981, the RO denied service connection for 
right epididymitis based on a finding of no current 
epididymitis.  

2.  Evidence received since September 1981 shows diagnoses of 
right epididymitis and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The persuasive evidence demonstrates that current scrotal 
pain also characterized as epididymitis is not related to any 
episodes of right epididymitis in service.

4.  The veteran was informed by letter to his then-custodian 
dated May 2, 1996, that his compensation benefits, including 
those paid for his children, were being adjusted due to his 
incarceration; he was provided with his appellate rights.

5.  The veteran requested apportionment of compensation 
benefits for his children relative to the time period of his 
incarceration in October 1997.  

6.  There is no timely filed claim for apportionment of 
compensation benefits on behalf of the veteran's children for 
the period from September 26, 1993, through August 27, 1995.


CONCLUSIONS OF LAW

1.  The September 1981 rating decision denying service 
connection for epididymitis is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence submitted since September 1981 is new and 
material; the requirements to reopen the claim of service 
connection have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

3.  Epididymitis was not incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

4.  The veteran is not entitled to apportionment of his 
compensation benefits on behalf of his children for the time 
period from September 26, 1993, through August 27, 1995.  38 
C.F.R. §§ 3.665, 20.302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claims by multiple 
pieces of correspondence, including those dated in September 
2003, September 2005, February 2006 and March 2006.  The 
March 2006 letter contained notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Adequate opportunities 
to submit evidence and request assistance have been provided.  

The Board finds the available medical evidence is sufficient 
for an adequate determination.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with these claims would not 
cause any prejudice to the appellant.

New and Material Evidence - Right Epididymitis

The veteran's service medical records show he was treated for 
pain and swelling of the right scrotal area from December 
1969 through April 1970.  The ailment was termed a persistent 
infection as well as persistent epididymitis.  He was treated 
with various antibiotics.  The veteran's separation physical 
examination report dated in September 1970 reflects a normal 
genitourinary (GU) system.  

VA examination in June 1981 reflects a normal genitourinary 
system.  

Based on this evidence, the RO, in a September 1981 rating 
decision, denied service connection for right epididymitis 
based on the fact that there was no current disability 
related to service.  The veteran filed a notice of 
disagreement with this decision, and submitted VA treatment 
records dated from 1981 through January 1982.  These show 
complaints of right epididymitis on GU consultation in August 
1981.  The impression at that time; however, was chronic 
prostatitis.  In a Statement of the Case issued in March 
1982, the RO found no current right epididymitis.  The 
veteran did not perfect an appeal thereafter.  See 38 C.F.R. 
§ 20.200.  Under the circumstances, the Board finds that the 
1981 rating decision became final.  38 U.S.C.A. § 7105.

In January 2006, the veteran requested that his claim for 
right epididymitis be reopened.  In a June 2006 rating 
action, the RO found that the veteran presented new and 
material evidence to reopen the claim regarding epididymitis, 
and denied it on the merits.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal despite the RO's 
action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  In light of the Board's legal duty to determine 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim, the Board will address 
this matter.

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in January 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156 (2006).  New evidence 
means evidence not previously submitted.  Material evidence 
means existing evidence that by itself or when considered 
with previous evidence relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last final decision, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Since the 1981 rating decision, additional medical evidence 
has become part of the record, including VA treatment records 
dated in 1983 and 2005 showing diagnosis of epididymitis.  

The Board finds that the aforementioned additional evidence 
submitted since the 1981 rating decision is new and material.  
The medical evidence submitted is not redundant of evidence 
already in the record at the time of the last final rating 
decision.  Further, the evidence is material because it 
relates to the unestablished fact of whether epididymitis was 
present after service, which is necessary to substantiate the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108.  Thus, the Board will 
address the claim on the merits.

Service Connection - Right Epididymitis

As noted, the veteran submitted evidence showing diagnosis of 
epididymitis in 1983 and 2005.  Specifically, a VA hospital 
summary dated in March 1983 reflects a finding of chronic 
nongonoccocal urethritis and epididymitis probably secondary 
to stricture.  VA treatment records show left epididymitis in 
2005.  

The veteran underwent VA GU examination in October 2005.  He 
was examined by a resident who noted there was no claims 
folder for review.  The veteran reported treatment for the 
condition in service, in 1982 and again in 2005.  He noted 
that between 1983 and 2005, he had pain in the scrotum, but 
it was not very bad so he received no treatment until it got 
very bad in the left scrotum in 2005.  He noted that he had 
had four children but now had problems with sexual function.  
It was noted that he had no kidney problems and laboratory 
results were observed.  On examination, the testicles were 
normal and the epididymitis were tender to touch.  The 
impression was that the veteran had epididymitis in service 
and continued to have scrotum pain since then.  Chronic 
epididymitis was noted in 1981, and acute epididymitis was 
noted in 2005.  

In an addendum dated in May 2006, a VA physician reviewed the 
entire claims file and opined that the veteran's current 
scrotal pain was not due to epididymitis in service.  The 
examiner pointed to the gap in time from 1983 to 2005 as 
significant evidence against a relationship.  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
active service.  38 U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where the 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2006).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran contends that he has epididymitis presently that 
is related to the episodes of that condition documented in 
service.  However, the persuasive medical evidence is against 
his theory, and the claim must be denied.  In this regard, 
there was no chronic condition in service, as the separation 
physical examination was normal for GU system.  The Board 
also notes that it finds the opinion of the VA examiner in 
May 2006 to be highly probative as to the issue of etiology.  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In this case, the examiner's opinion reflected a 
review of the record and contained specific citations to 
undisputed facts to support the conclusions.

The examiner explained that the current scrotal pain was not 
due to epididymitis.  The Board finds this opinion to be 
essentially uncontroverted by competent medical evidence.  
Inasmuch as the veteran asserts a contrary theory, he is not 
competent as a lay person to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, the Board notes that there has been no continuity 
of symptomatology since service for the currently diagnosed 
scrotal pain.  By the veteran's own admission, there was a 
gap in treatment from 1983 to 2005 because of a lack of 
severity of symptoms.  

In sum, the benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  The Board has 
reached this decision based on a careful review of the entire 
evidence of record, with more significant weight being 
accorded to the opinion provided by the aforementioned VA 
physician in May 2006 after weighing all of the probative 
evidence.  Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  In denying the veteran's claim, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).  Hence, the appeal is denied.

Apportionment Claim
Factual Background

At the time of his incarceration from July [redacted], 1993, through 
August 1995, the veteran was receiving compensation for 
service-connected disabilities.  A May 1993 rating decision 
reflects that he was receiving a 100% disability rating for 
PTSD.  The record reflects that he was receiving additional 
monies based on his reported dependents.

In response to VA's request to schedule the veteran for an 
examination, the RO was informed by the veteran's brother, in 
May 1995, that the veteran was incarcerated.  In June 1995, 
the RO sent the veteran a letter proposing to reduce his 
compensation consistent with controlling regulations, due to 
his incarceration.  They informed the veteran that if he had 
dependents, they might be entitled to receive the withheld 
portion of his award while he was incarcerated.  He was 
advised to inform his dependents that the request must be in 
writing.  The RO noted that the dates of incarceration were 
July [redacted], 1993, through August 1995.  In August 1995, the 
veteran reported that he was out of prison and he wanted his 
compensation resumed.  

In January 1996, a proposal of incompetence was made.  The 
veteran's daughter was then named his fiduciary/custodian.  
In February 1996, the veteran was informed that the dates of 
his incarceration were verified and his payments would be 
adjusted after 60 days, in order to collect the resulting 
overpayment retroactively.  

In March 1996, the veteran sought a waiver of overpayment and 
indicated that he wanted a hearing if he was not allowed a 
waiver.  Also that month, the RO issued a rating decision 
finding him incompetent.  

In a May 1996 letter to the veteran's daughter/custodian, the 
RO explained the adjustments in the veteran's compensation 
that were made due to his incarceration.  The letter provided 
information about appellate rights.  The veteran's other 
daughter received a letter that month informing her of a 
proposal to reduce her benefits due to her dependency status 
change.  

In October 1997, the veteran requested an apportionment for 
his three children for benefits during his period of 
incarceration from 1993 to 1995, noting that they were in the 
care of his mother at that time.  In a January 1998 letter to 
his custodian, he was informed that VA was unable to 
apportion any benefits that have already been overpaid to the 
veteran's account and that VA had not received a claim from 
the person having custody of the children.  For these 
reasons, the claim was denied.  He was informed he had 60 
days to appeal this decision.  

The veteran again requested apportionment for his period of 
incarceration by letter dated in February 2001.  In May 2001, 
the RO informed him that it continued to deny the claim for 
apportionment for that time period because a notice of 
disagreement to the October 1997 decision was not timely 
filed.  

By letter dated in August 2002, the veteran disagreed with 
the May 2001 determination.  The RO informed the veteran that 
this was not a timely notice of disagreement, but would 
accept the statement as an attempt to reopen the claim.  

The RO denied an apportionment for the veteran's children in 
February 2003 for the veteran's children that were over 23 
years old.  

In November 2006, the veteran testified before the 
undersigned and the record reflects his intention to appeal, 
presently, only the denial of apportionment for the period of 
time he was incarcerated from 1993 to 1995.  The veteran 
urges that his children were of appropriate age and staying 
with his mother during his incarceration.  Both the veteran 
and his brother testified that one of his children was in 
high school, one was in college part of the time and one was 
older but just staying around the house at his mother's while 
he was in jail.  

Analysis

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 
3.665 (2006).  All or part of the compensation not paid to an 
incarcerated veteran may be apportioned to the veteran's 
spouse, child or children and dependent parents on the basis 
of individual need.  38 C.F.R. § 3.665 (e).  An apportionment 
in such circumstances shall be effective the date of 
reduction of payments made to the incarcerated person, 
subject to payments to the incarcerated person over the same 
period, if an informal claim is received within 1 year after 
notice to the incarcerated person.  38 C.F.R. § 3.665(f).  38 
C.F.R. § 3.665(a) requires VA to notify the veteran that his 
benefits are subject to reduction due to his incarceration, 
of the rights of dependents to an apportionment while the 
veteran is incarcerated, and the conditions under which 
payments to the veteran may be resumed upon release from 
incarceration.  VA letters discussed above clearly provided 
this information.

The record reflects no claim for apportionment prior to 
October 1997.  No response to the letters VA sent to the 
veteran and his custodian regarding the impending adjustment 
in benefits due to incarceration were received.  The 
veteran's response in March 1996 indicates his desire to have 
a waiver of overpayment of the funds that resulted from his 
overpayment that resulted when he did not inform VA timely of 
his incarceration.  He did not seek an apportionment until 
October 1997.  This was untimely.  Even though the letter 
provided by VA in May 1996 indicated he had 60 days to 
appeal, the Board has also considered the provisions of 38 
C.F.R. § 3.665(f) which provide a year following 
notification.  Under these provisions, the claim fails.  

Moreover, the later letters, including the attempts to reopen 
the claim in February 2001 and the "disagreement" filed in 
August 2002 do not reflect a basis on which to find a timely 
request for apportionment.  As this critical initial element 
of the apportionment claim is missing, the appeal is denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

New and material evidence having been received, the claim for 
service connection for right epididymitis is reopened, and to 
this extent, allowed.

Service connection for right epididymitis is denied.

The claim for apportionment of the veteran's compensation 
benefits for the veteran's children for the period from 
September 26, 1993, through August 27, 1995, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


